COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-15-00139-CV


Arnulfo Hernandez                          §    From the 325th District Court

                                           §    of Tarrant County (325-478228-10)
v.
                                           §    July 28, 2016

Athelia Rooker                             §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s April 2, 2015 order. The trial court’s April 2,

2015 order is modified to delete the award of attorney’s fees. It is ordered that

the trial court’s April 2, 2015 is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel